Order, Surrogate’s Court, New York County (Marie Lambert, S.), entered March 9, 1987, which appointed a temporary receiver and directed the trustee to post a bond of $20 million, modified on the law and facts and in the exercise of discretion, to strike the bond requirement and otherwise affirmed, without costs.
The bond is neither payable upon a stated contingency, nor posted to assure faithful execution by the trustee. (See, Siegel, NY Prac § 206; 2A Weinstein-Korn-Miller, NY Civ Prac ¶ 2501.04.) We find that the Surrogate’s Court erred when it directed the posting of the bond to protect "any future determination” by that court "of ownership of the Swiss assets.” Concur—Sandler, J. P., Ross, Milonas, Kassal and Smith, JJ.